Mr. Chief Justice Shaiikey
delivered the opinion of the court.
The objection taken in this case is, that the plaintiff below declared as assignee, and described the writing obligatory, as made payable to hiiriself and Thomas B. Hoover, his assignor, jointly, thus exhibiting himself in the double capacity of payee and as-signee. It is rather a novel mode of declaring, but we think the objection comes too late; even if it be error, advantage should have been taken of it by demurrer, -it being apparent on the record. A verdict would have cured it, and in regard to all defects in the pleadings, whether of form or substance, which would have been good ground for a demurrer, the statute of jeofails places a judgment by default on the same footing with a verdict, by declaring, that no such judgment shall be reversed for any thing which would not be good cause of reversal if there had been a verdict.
The judgment must be affirmed.